CaSe 1219-CV-00050-PL|\/|-RSK ECF NO. 1-4 filed 01/22/19 Pag€|f§i@k?&€)§’Ogll

` lved 8 Sul ed for Rdeoor
§§ nunn R\°='°°ancun.o assures oF needs

Hu&kngm llichl
L`;~`-~ 04/18/2018 11: 09 nfl Ll. M.:§"Page 43

 

MRK F. FR!R€HIL° lear: 4155 _Pago
REGISTER 0F OEEBS
dunham comes |'liehlgan 04/§8/2018 112 09 nn

lmllilflll\illil|‘¢lhlllllll*lll\‘kw ltllll: llil||

Notlce of Judgment of Forec|osure

umw mma'rmmy
mcw) '
Requlred byaset!m 78k(8)ofThe General Fropeny Tm¢Aet. 1893 PA 206. as amended, MCL211.78k(8).
On 92/23/2°18 in Civil Action No 17~002`817'¢5 i1_1 die Circuit Court for the 1413 Circuit,
manson Co\mty, entered a Jud`gme'nt of Foreclosure` m the Matter of the Petition of the County
Treasm'er against the propmy described below vesting absolute title to the real property dwen`bed below m the

County Treesurer ofthe Co\mry of WSI_GGM ,., , as proviqed by Section 78k of The General Property
Tm¢ Act, 1893 PA 206, as amended, MCL 211. 78_k, if not redeemed b_y April 02, 2018 .Uuder the General
Property Tax Act, the Juclgment of Foreclosure became §nal and unappealable on Apri102, 2018

 

 

 

 

 

ParcelNo. PropettyForfeinedtoCo\mtyTxeamoeronMamhl, 2__0__1:/.__
61_27_1°4_2°°_°°°1_°° Ccni£caoe ofForfeiwre recorded at:
beer 4111. _ Pag¢ 17 5592851
limpmyAadm(ifavaimble)= . . . ` " ` '
1442 3 wm nw owner mm ma ms
m SBQREB m 49444
Oounty: HUSIGGON LoealUnitName: CITY 0¥ NQR‘ION SRGRBSLocaI Unit Code: 27

Legal Deserlption of the Fropeny:

CITY OF KCRTQN SEQREB-SBC 4 TSN Rl
TO

memswcoaunl/¢mu¢szcd'cnnsss
nmssolanmsssan'!kw '

691
PGB

 

 

Date Coumy 'I`reasurer Signature
._..-r"’""`-;__/`:'
L\~ \‘\»ao\a /‘"‘?
Stace of Michigan Drafced by and when recorded, return to:
C°“nf¥ °*`M_“_..___ county umw forum coumy of manson

Add!‘$§: TORY mULMSIOTIS
173 E APPLE AVE SUITE 104
mm MI 49442

 

 

 

 

 

LlNDSAY R. THEILE
Ne!ary Fublic. Muskegon =Courq. w
My Commlssloh Expires 11/15¢2023
Acling in the 'ngpiy ot Mus‘<egon

ease 1-19-cv-000MQ@§K CEUTNODE

 

TONY MDULATSIOTIS

173 E APPLE AVE SUITE 104
MUSKEGON MI 49442

(231) 724-6261

03/27/18

phone:

‘LIFE TRAINING CAMPUS

2194 WINANS ST NW

GRAND RAPIDS, MI 49534

WE DO NOT ACCE?T POSTMARKS!!

 

FOR ANY UNPAID 2016 TAXES:

***ON 10/ 1/2017, A $15.00 CERTIFIED MAIL FEE
WILL BE ADDED TO THE AMOUNT DUE.

*** ON 3/ 1/2018, UNPAID 2016 TAXES WILL BE
SUBJBCT TO FORFEITURE. ADDITIONAL FEES OF AT
LEAST $235.00 WILL BE ADDED TO THE DELINQUENT
TAX. ALSO MONTHLY INTBREST WILL INCREASE FROM 1%
TO 1.5%, RETROACTIVE TO 3/ 1/ 2017.

FOR ANY UNPAID 2015 AND PRIOR YEAR TAXES:

*** ON DECEMBER 1, 2017, ADDITIONAL FEES WILL BE
ADDED TO UNPAID 2015 TAXES FOR PUBLICATION AND
CERTIFIED MAIL COSTS.

***IF ¥OU HAVE UNPAID 2015 OR PRIOR ¥EAR TAXES,
YOU WILL LOSE YOUR PROPERTY TO FORECLOSURE IF NOT
PAID BY 3/31/2018. ANY PERSON HOLDING A LEGAL
INTEREST WILL LOSE THAT INTERBST AS A RESULT OF
FORECLOSURE PROCEEDINGS. FORECLOSURE IS FINAL.

 

 

PROPERTY INFORMATION

DELINQUENT TAXES DUE

 

 

 

BASE
:<°::;: “::::; 0:1;;::;:‘;:;:::1~°° m ___m m w m “
nl e: __
TAx men mo
Property Address: YEAR GNLY) 03/31/18 04/02/18 05/31/18
1442 E BROADWAY AVE 2017 17,255.03 13,117.78 18,290.33
NORTON SHORES 2016 25,471.46 31,70').25 32,089.32
LEGAL DESCRIPTION= 2015 15,085.87 21,711.50 21,937.79
cmr or NoRToN snom=.'s sx-:c 4 T9N alew are
A'r sw con NF. 1/4 NE 1/4 sec 4 rs N 583 FT TH E
413FTTnsseaFT'r1-waopoe
Total amount now
, _ 71 536.53 72 317.44 0.00
/-\ due with interest ' '

 

 

Wn ARE CURRENTLY ACCEPTING
ADDITIONAL FEES WILL APPLY
WWW.GOVPAXNOW.CQM AND USE

CREDIT CARD RA!MENTS IN PERSQN
BASED ON A SLIDING FEE SCALE.
RAXMENT LOCATION CODE 6896

, BY INTERNET, AND BY TELEPHONE.
PLEASE CALL 1~888-604-7888 OR GO TO

Please detach along perforation. Keep the top portion for your records.

LIFB TRAINING CAMPUS

2194 WINANS ST NW
GRAND RAPIDS, MI 49534

Delinquent Tax for Property Number:

27-104-200-0001~00
PrOPerty Address= 1442 E BROADWAY AVE

If you cannot afford to pay in full,
the Treasurer encourages partial
payments. Doing so will not prevent
foreclosure if taxes are not paid in
f\ by the deadline, but will reduce
tI total amount of interest paid.

 

 

03/27/18

PLEASE RETURN THIS PORTION WITH YOUR PAYMENT.

Make check payable to and mail to:

Muskegon County Treasurer
173 E APPLE AVE SUITE 104
MUSKEGON MI 49442

TOTAL DUE IF PAID BY

03/31/18 71,536.53
04/02/18 72,317.44
05/31/18 0.00

Amount Remitted:

_"_

 

ease 1:19-cv-00050-PLl\/l-RSK ECF No. 1-4 filed 01/22/19 Page§'>&tz/"|FKZQS§ egan
l

WNQ[E
WTBQ.M.L.N_I

$21,711.50 2018

 

FOR VALUE RECEIVED, Payment of Delinquent TAXES, Life Training Campus
("Obligor"), promises to pay to The Muskegon County Treasures Office (“County Treasurer”)
or its assignee, the sum of Twenty One Thousand Seven Hundred Eleven and Fifty cents
($21,711.50) plus interest on the unpaid principal balance from the date of this Note at the rate of
percent (1.5%) per annum; interest and principal shall be payable in Eight (8) equal monthly
installments of Five Hundred ($500.00) each, beginning on April 28“‘, 2018, and payable on the _
(28th) day of each month thereafter, until November 28th , 2018, when all remaining principal
and interest outstanding hereunder shall be paid in full.

All payments due hereunder shall be made to The Muskean County Treasurer at 173 E Apple
Ave Suite 104 Muskegon, Ml 49442 unless another holder or address is given in writing to the
parties liable herefor.

Property Number: 27-14»200-0001-00
Unit Name: CITY OF NORTON SHORES
Property Address: 1442 E BROADWAY AVE NORTON SHORES

LEGAL DESCRIPTION: CITY OF NORTON SHORES SEC 4 T9N R16W AT SW
COR NE 1/4 NE 1/4 SEC 4 TH N 583 FT TH E 413 FT TH S 583 FT TH W
TO POB

Obligor reserves the right to prepay at any time the entire unpaid principal balance or any
part thereof without penalty or premium

Obligor shall pay to The County Treasurer a late charge of one and one-half percent (l
l/z%) per month of and for any monthly installment not received by the County Treasurer within
fourteen (14) days after the installment is due.

In case of default in any payment or other obligation under this Note and if such default
continues for a period of ten (lO) consecutive days after Obligor receives notice in writing horn
the Lender regarding the default, the County Treasurer shall have the option to declare due and
payable at once the entire unpaid principal balance hereof and any accrued interest and will also
have the right to increase the interest rate on the entire Note by 5% per year in excess of the
interest rate applicable under this Note

The Muskegon County Treasurer reserves all other rights hereunder.

Any notice to Obligor under this Note must be given by mailing such notice to Obligor
by certified mail, return receipt requested, addressed to Obligor at 417 Jackson Ave Muskegon,
MI 49442 or to such other address as Obligor may designate by notice to County Treasurer. Each
notice so given is deemed effective as of 2 days after being placed in the mail.

CaSe 1219-CV-OOOBO-PLI\/|-RSK ECF NO. 1-4 filed 01/22/19 Page|D.lS Page 4 Of 11

No renewal or extension of this Note, no delay in the enforcement of this _l\iote, and no.
delay or omission in exercising any right or remedy affects Obligor's hability under this Note or
operates as any waiver by Obligor.

Obligor waives demand, notice, presentment and protest and recourse to suretyship
defenses generally for the collection of amounts payable under this Note.

If this Note is Negotiated there is no recourse against the Obligor.
The undersigned agrees to pay all expenses relating to collection by County Treasurer

of amounts due under this Note, whether incurred in or out of court, and whether incurred

before or after this Note shall become due, including but not limited to reasonable attorneys'
fees and costs.

All rights and obligations hereunder are to be governed by the laws of the State of
Michigan.

Obligor (and the undersigned representative of Obligator, if any) represents that
Obligator has full power, authority and legal right to execute and deliver this Note and that this
Note constitutes a valid and binding obligation of Obligor.

The obligations of the undersigned under this Note shall be joint and several.

WITNESS: Obligor(S):

 

By:

 

 

Narne (Printed):

 

Title:

 

CaSe 1219-CV-OOOBO-PLI\/|-RSK ECF NO. 1-4 filed 01/22/19 Page|D.l4 Page 5 Of 11

PERSONAL GUARANTY

The undersigned, jointly and severally (if more than one), hereby personally guaranty(ies) all
of the obligations of Obligor under the foregoing Promissory Note, and hereby waive(s) all
suretyship and guarantorship rights in connection herewith

 

Name (printed):

 

Name (printed):

CaSe 1219-CV-OOOBO-PLI\/|-RSK ECF NO. 1-4 filed 01/22/19 Page|D.lB Page 6 Of 11

 

The Konstructors Co LLC - J

On this day of . 20 .

("Debtor"), for valuable consideration receipt of which is

acknowledgedl grants to The Muskegon County Treasurer ("Secured Party") a

security interest in the following property of Debtor (the "Collatera|") [insert
description of collateral]

Secured interest in revenue generated by

municipal contract

 

 

to secure payment of the following obligations of Debtor to Secured Party (the
"Obligations"): [choose one]

The following indebtedness: _ls for back taxes on one of the following Froebel
School, at 417 Jackson Ave Muskegon, Phi|lips Schoo| at 1442 E Broadway
Norton Shores, 2943 Valk St Norton Shores Ml 49444.

 

 

__[description]
All obligations and liabilities of Debtor to Secured Party.

1. Warranties and Covenants of Debtor. Debtor warrants and
covenants that:

(a) No other creditor has a security interest in the Collatera| except
the following:

 

 

SECURED PARTY: DEBTOR:

 

 

ease 1:19-cv-00050-Pl_l\/l-Rsl< Ecl= l\lo. 1-4 filed 01/22/19 PagelD.l€ trade ior`)i`,il(@

QUIT CLAIM DEED

ON THE 2nd day of April 2018 Life Training Campus, a Non-protit Association of Michigan whose address 417
Jackson Ave Muskegon Mi 49442, Quitelaims to Johnny Aaron, of 2943 Valk St, 49444, the following-described
premises situated in the City of Norton Shores, County of Muskegon, State of Michigan, to wit:

Beginning at the Southwest corner of the Northeast 1/4 of the Northeast 1/4 of Section 4, Town 9 North, Range

16 West; thence North 583 feet; thence East 413 feet; thence South

583 feet; thence West to point of beginning; Commonly known as 1442 E. Broadway,

Norton Shores, w, Pm 61-27-104-200-0001 -OO for the sum of

Five Hundred and 00 Dollars ($500.00).
Ihis deed is exempt from real estate transfer tax pursuant to the provisions of MCL 207.505(5)(h); MCL 207.526(6)(h)(i)).

Dated this, 2nd day of April 2018

 
  

By:
Ervin Joseph
Life Training C pus

 

 

\

CaSe lilQ-CV-OOOBO-PL|\/|-RSK ECF NO. 1-4 filed 01/22/19 (' .___lg=§ 6 ".¢- 2 o

VIOLATION NOTICE

This vehicle has been inspected and is
deemed to be in violation of the City
of Muskegon’ s Junl< Vehicle
Ordinances 92-51 through 92-56.

Specifically:

ij Not Currently Licensed/Registered
31 Not Operable/Useable

l [] Partially/Fully Dismantlcd

(@i Other: nba ride »’\ 3d1
`thcer: -E"Qll`l/)e)'-i B.adge #i dade

Datc: l"l¢%”'lé\ Time: HO;\’H

2
"‘” Malre;?‘iw\ lie

Vehicle Year:

vln#: M n b

This vehicle must be removed by

Date: l-Qe-)’z>/Timer _ZM

Failure to comply shall result in the
Removal of the Vehicle and/or the
issuance of a Civil infraction Citation.

Muskegon Police Depaltment '
980 leff`erson Strcet
Muskegon, MI 49440
(231) 724-6750

 

 

VIOLATION NOTICE

This vehicle has been inspected and is
deemed to be in violation of the City
of Muskegon’ s lunl< Vehicle
Ordinances 92-51 through 92-56.

Speciiically:
E' Not Currently Licensed/Registered
at ot Operable/Useable

' D Partially/Fully Dismantled

ij Other:

 

Officer: f_£_l,_n;,§ Badge #:C_Q_C;__
Date: g-')fz- l il Time: 50 =~/U a
Vehicle Year: 31 Mal<e: 150_);(;
Vin#: / F);r Fn /e’//\/‘z/ (/L 1252 era l
This vehicle must be removed by

Date: 21 ZC@H}OZ Timc: £gP/ggg
Failure to comply shall result in the

Removal of the Vehicle and/or the
issuance of a Civil Infraction Citation.

Muskegon Police Departrnent
980 Jefferson Street
Muskegon, MI 49440
(231) 724~67 50

 

_ _¢¢¢ ¢_- ll_: .

 

VIOLATION NOTICE

This vehicle has been inspected and is
deemed to be in violation of the City
of Muskegon’s funk Vehicle
Ordinances 92~51 through 92-56.

Speciflcally:

[l Not Currently Licensed/Registered
ot Operable/Useable

U Partially/Fully Dismantled

EW Other: ill-25 mode ’l E,
Officer: i;?/}lh§}¢,` Badge #.C> (e

Date: }"l‘p/“lol Time: ZZ}QI’~l'
do li l’\ :D£€ iii /OM‘L
Vehicle Year: Malce:

iVin#: l/t}/?}zl/

 

This vehicle must bc removed by

Date: l-B§E-| %Time: [Z/ 2 Fi

Failure to comply shall result in the
Removal of the Vehicle and/or the
issuance of a Civil lnfraction Citation.

 

Muskegon Police Department
980 lefferson Street
Muskegon, Ml 49440
(231) 724-6750

' l\lo.1-4llle o

l

° '.o-I .: §(-°¢H 7

 

vloLATIoN__N_orICE

This vehicle has been inspected and is
deemed to be in violation ofthe City
of Muskegon’s Junk Vchicle
Ordina'nccs 92-51 through 92-56.

lul-

 

 

 

S ec1iically.
/SSNO’L Currently Licensedecgistered
silva operable/means

il Partially/Fully Dismantlcd

ij Other:

Officer: F;§ Zy,@é § Badge #: §§ b

Date: /')‘Z/‘Jf] Time:/d 2 A-
Vehicle Year: di F Makc:i:¢_ps:>._(}

 

 

 

vn#; /F%Fu labs nigeria

This vehicle must be removed by

Date: lgé_l‘l/ T_ime:/O:’;»Q-fl;

Failure to comply shall result in the
Removal of the Vehicle and/or the
issuance of a Civil lnfraction Citation.

 

 

Muskegon Police Department
_ 980 Jefferson Street
Muskegon, MI 49440
(231) 724-6750

 

CASC §1'319-CV-00050-PL|\/|-RSK ECF NO. 1-4 filed 01/22/19 Page|D.l&P>§l& /llg(bfjl §

UNITED STATES DISTRICT COURT
for the

District of Westem Michigan

Division

 

: Counter Plalntiffs, Johnny Dewayne Aaron, Ervin joseph LaMie,
Ste\"/e Stewart ) Case No.

 

Jury Trial: (check one) XYes No

)

)

)

- Counter Plai)iti#?fs') )

-v. )

Defendants, Donna B. VanderVries, Tony )
Moulaisioiis, red Kamitz, rim Burgess )
comer Defendanw, Muskean county Land Bank )
Authoz'ity, Muskean County Treasures Of[ice, Jointly )
; and Severally )
)

)

)

couNTER panamva

CIVIL COMPLA]NT,

SUIT IN EQUITY,
42 U.S.C.S., 1983.

AFFIDAVIT of LAW:
Unrebutted Affidavit deemed admitted and is factual
evidence

_ NOW comes Dennis Davis under oath and under penalty of peljury states the following:

1. The a$ant states that Norton Shores Fire Department truck was in the parking lot of Phil]ips
School on or about the first Week of August 2018.

CaS€ 1219-CV-OOOBO-PL|\/|-RSK ECF NO. 1-4 filed 01/22/19 Page|D.ZO Page 11 Of 11

 
  
 

Denm;s Davies

 

ate: d'f'/ oc /2011|

State of Michigan
County of Muskegon

- ana 591 dower
Subscribed and sworn to (or ai:`[inned) before me on tins day of Beeenrb'el'"

201q by Dennis Davis, proved to me on the basis of satisfactory evidence to be the person(s)
iwh'o appeared before me.

 

 

Shem' .l Rendu!ic. Now¢y Publ|c
State ofMIehigan. County oi' Muskagon
- ' »My Commissinn Expires: Aug\M 2. 2025
_~ : 7 Acting in the County of Muskean

 

 

 

 

